 Case 3:18-cr-30139-NJR Document 51 Filed 05/30/19 Page 1 of 3 Page ID #807



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
                           Plaintiff,        )
                                             )       No. 18-CR-30139-NJR
               v.                            )
                                             )
                                             )
MARK A. BRUEGGEMANN,                         )
                                             )
                          Defendant.         )
                                             )

     MOTION FOR ENTRY OF PRELIMINARY ORDER OF FORFEITURE WITH
       RESPECT TO CERTAIN PROPERTY OF MARK A. BRUEGGEMANN

       Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

Illinois, and Laura V. Reppert, Assistant United States Attorney for said District, and moves,

pursuant to Rule 32.2(b) of the Federal Rules of Criminal Procedure, for the entry of a Preliminary

Order of Forfeiture against the following property possessed by Defendant, Mark A.

Brueggemann:

       A Samsung Galaxy Note 2, 16 GB, Model: SGH-1317, IMEI: 354846051946935
       A Samsung Galaxy Note 5, Model: SMN920A, IMEI: 353876071427609
       Dell Inspiron 15 laptop computer, Serial Number 15502170206
       Compaq Presario Desktop, Serial Number CNX7331HG3
       File folder containing images of child pornography

A proposed Order of Forfeiture is submitted herewith.
Case 3:18-cr-30139-NJR Document 51 Filed 05/30/19 Page 2 of 3 Page ID #808



                                             Respectfully submitted,


                                             STEVEN D. WEINHOEFT
                                             United States Attorney

                                             s/Laura V. Reppert
                                             LAURA V. REPPERT
                                             Assistant United States Attorney
                                             Nine Executive Drive
                                             Fairview Heights, IL 62208
                                             Tel: (618) 628-3700
                                             Fax: (618) 628-3730
                                             E-mail: Laura.Reppert@usdoj.gov




                                    2
 Case 3:18-cr-30139-NJR Document 51 Filed 05/30/19 Page 3 of 3 Page ID #809



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                       )
                                                )
                            Plaintiff,          )
                                                )       No. 18-CR-30139-NJR
                v.                              )
                                                )
                                                )
MARK A. BRUEGGEMANN,                            )
                                                )
                            Defendant.          )
                                                )


                                         Certificate of Service

        I hereby certify that on May 30, 2019, I caused to be electronically filed Motion for

Preliminary Order of Forfeiture with the Clerk of Court using the CM/ECF system, which will

send notification to all registered participants:

        Joel Schwartz

                                                                  Respectfully submitted,


                                                                  STEVEN D. WEINHOEFT
                                                                  United States Attorney

                                                                  s/Laura V. Reppert
                                                                  LAURA V. REPPERT
                                                                  Assistant United States Attorney
                                                                  Nine Executive Drive
                                                                  Fairview Heights, IL 62208
                                                                  Tel: (618) 628-3700
                                                                  Fax: (618) 628-3730
                                                                  E-mail: Laura.Reppert@usdoj.gov




                                                    3
